                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-142-FDW

EARL JAMES WATSON,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
PAULA SMITH, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s Motion for Extension of Time for

Service of Process, (Doc. No. 26), and NCDPS’s Motion to Deem Waiver of Service of Summons

Timely Filed as to Defendant Kevin Chung, (Doc. No. 27).

       The Complaint passed initial review against Defendants Bowden, Brathwaite, Brewton,

Chung, Clelland, Ford, Foreman, Glick, Kalinski, McFarland, Mundle, Parsons, Polanco, Quinn,

Randle, Rinaldo, Nurse Jane Doe 2 on claims including failure to intervene, deliberate

indifference, supervisory liability, and pendent claims under North Carolina law. (Doc. No. 8). To

date, Defendants Bowden, Brathwaite, Brewton, Clelland, Foreman, Glick, Randle, and Rinaldo

have been served. (Doc. Nos. 15, 18). NCDPS has now filed a service waiver for Defendant Chung,

(Doc. No. 27). The Motion to accept the waiver as timely filed will be granted.

       The Clerk of Court issued a summons form for Defendant McFarland but the U.S. Marshal

returned it as unexecuted, stating “Processed was returned on 01/08/2019 – unable to find – return

to sender.” (Doc. No. 17 at 1).

       NCDPS was unable to provide a last known address for Defendant Polanco and has been

unable to identify FNU Ford, but states that it will notify the Court if further research enables it

                                                 1
to identify, locate, and procure service waivers for these Defendants. See (Doc. No. 16). NCDPS

is ordered to file a Notice with the Court within ten (10) days of this Order informing the Court

whether it has been able to identify, locate, and obtain service waivers or last known addresses for

these Defendants.

        On January 30, 2019, the Court ordered the U.S. Marshal to use all reasonable efforts to

locate and obtain service on Defendants Kalinski, McFarland, Mundle, Parsons, and Quinn, and

ordered Plaintiff to provide any and all information about Nurse Jane Doe 2 to assist the Marshal

in identifying and effectuating service on that individual. (Doc. No. 21). Summons forms were

electronically issued for service on Defendants Kalinski, McFarland, Mundle, Parsons, and Quinn

on January 30, 2019. (Doc. No. 22). They have not yet been returned. Plaintiff’s Notice providing

identifying information for Nurse Jane Doe 2 is due by February 11, 2019. (Doc. No. 21).

        Plaintiff now seeks an extension of time to serve Defendant McFarland and any other

Defendants who have not yet been served. He claims that he was unaware of any problems serving

McFarland or any other Defendant until he received a process receipt for McFarland from the U.S.

Marshal on January 30, 2019. Plaintiff has provided a new address for Defendant McFarland where

he believes service can be effectuated, but he has not provided an updated summons form for

Defendant McFarland. (Doc. No. 26 at 2). Plaintiff’s Motion will be granted. See Fed. R. Civ. P.

4(m) (providing for extension of the service period for good cause).

        Plaintiff is instructed to complete and return, within ten (10) days of this Order, a summons

form for Defendant McFarland and any other unserved Defendants (Ford, Kalinski, Mundle,

Parsons, Polanco, Quinn, Jane Doe 2) for whom he has an address for service. Plaintiff is cautioned

that failure to comply with this Order may result in dismissal of any unserved Defendants from

this case.

                                                 2
IT IS THEREFORE ORDERED that:

(1)   Plaintiff’s Motion for Extension of Time for Service of Process, (Doc. No. 26), is

      GRANTED as set forth in this Order.

(2)   NCDPS’s Motion to Deem Waiver Timely Filed for Defendant Chung, (Doc. No.

      27), is GRANTED.

(3)   NCDPS shall file a Notice within ten (10) days of this Order informing the Court

      whether it has been able to identify, locate, and obtain service waivers or last known

      addresses for Defendants Ford and Polanco.

(4)   Plaintiff shall file updated summons forms for Defendants Ford, Kalinski,

      McFarland, Mundle, Parsons, Polanco, Quinn, and Jane Doe 2 within ten (10)

      days of this Order.

(5)   Plaintiff is cautioned that failure to comply with this Order may result in dismissal

      of any unserved Defendants.

(6)   The Clerk of Court is instructed to mail Plaintiff a copy of this Order and eight

      blank summons forms.


                                  Signed: February 5, 2019




                                        3
